t c memo united_states tax_court ann jorgensen petitioner v commissioner of internal revenue respondent docket no filed date ann jorgensen pro_se wendy abkin for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure and dollar_figure for taxable years and respectively the issue for decision is whether petitioner incurred nondeductible expenses for travel as a form of education within the meaning of sec_274 or whether she had ordinary and necessary employee business_expenses for travel and education under sec_162 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in san francisco california at the time she filed her petition background petitioner teaches english at abraham lincoln high school a culturally diverse san francisco public high school with a predominantly asian student population during and petitioner also was the chair of the high school's english department most of petitioner's students are immigrants or have parents who are immigrants as a teacher in the san francisco unified school district petitioner has a mission to promote both intellectual growth and cultural and linguistic sensitivity to enable students from all cultural backgrounds to succeed petitioner's duties as a teacher include among others to be competent in her subject field to be involved in the development and implementation of curriculum to demonstrate a repertoire of teaching strategie sec_1 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and techniques and to participate in professional growth activities some of petitioner's additional duties and responsibilities as english department chair were to assist in establishing department curriculum objectives and develop a plan for the implementation and evaluation of these objectives to develop innovative or experimental work and articulate instruction with various grade levels to assist department teachers with day-to-day problems of instruction to act as a resource person for department teachers on curriculum questions and to be able to relate successfully with diverse groups of students and adults in petitioner enrolled in a summer course sponsored by the university of california berkeley extension program u c extension entitled legendary greece minoans mycenaeans and classical athens legendary greece in order to study how legend grew out of historical events the course took place in greece from june to date petitioner paid the following amounts for the legendary greece course and deducted the total amount on her federal_income_tax return as an employee_business_expense u c extension tuition lodging meals dollar_figure airfare big_number miscellaneous two extra nights at hotel dollar_figure books and airport shuttle total big_number - - in petitioner attended a u c entitled southeast asia sacred places extension course southeast asia to study how the religious traditions of buddhism and hinduism have shaped and continue to shape the culture course took place in thailand cambodia date to january following amounts in connection with the of southeast asia the and indonesia from petitioner paid the southeast asia course and deducted the total amount on her federal_income_tax return as an employee_business_expense u c extension tuition meals lodging airfare visas transfers taxes misc total dollar_figure big_number big_number big_number both of these courses were taught by university professors and qualified for upper division credit in both courses completion of a research paper obtain credit for the courses undergraduate u c extension credit requirements included the petitioner did not seek or both courses had focused academic purposes and consisted of a series of formal lectures and visits to historical and cultural sites for all attendees only for attendees seeking credit the legendary greece course had a required reading list and the southeast asia course required reading petitioner completed all credit requirements for the courses with the exception of the research papers petitioner's employer did not require her to - take these courses as a condition to retaining her employment as a high school english teacher petitioner has applied what she learned in the legendary greece course to develop additional curriculum for her english classes this curriculum includes the study of methods homer used to compose the odyssey and of the historical mycenaean palace culture in which ancient greek tragedies were set in addition petitioner has added a strand explaining the historical and cultural roots of certain myths and legends petitioner has applied what she learned in the southeast asia course to understand better her asian students responses in class and to work more effectively with them petitioner's experiences in asia serve as a basis for further intelligent and respectful discussion with her students about their cultures petitioner also has used the knowledge she gained in the southeast asia course to enhance her curriculum introducing works written by americans of southeast asian origin discussing novels with an asian immigrant theme and working to bring the indian epic ramayana into her high school's world literature curriculum in the notice_of_deficiency respondent disallowed dollar_figure and dollar_figure of the deductions petitioner claimed as employee business_expenses on her federal_income_tax returns for taxable years and respectively respondent concedes that -- - petitioner is entitled to dollar_figure of the disallowed deductions for and dollar_figure of the disallowed deductions for the remaining disallowed deductions are for the expenditures associated with petitioner's participation in the legendary greece and southeast asia courses respondent maintains that these expenses were incurred for travel as a form of education and that such expenses are nondeductible under sec_274 in the alternative respondent argues that even if the expenses are for education other than that which resulted from the travel itself the expenses are nevertheless not deductible under sec_162 because they are not ordinary and necessary business_expenses discussion sec_162 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business such expenses generally include expenditures_for travel including amounts expended on meals_and_lodging while away from home in the pursuit of a trade_or_business see sec_162 in contrast no deductions are allowed for personal living or family_expenses unless otherwise expressly provided by the internal_revenue_code see sec_262 expenditures made by a taxpayer in obtaining or furthering education are considered personal expenses and are not deductible unless they qualify - under sec_162 and sec_1_162-5 income_tax regs as business_expenses see sec_1_262-1 income_tax regs objective criteria for distinguishing between business_expenses and personal expenses are set forth in sec_1_162-5 income_tax regs see 77_tc_1124 revised t c ii affd without published opinion 9th cir date mcculloch v commissioner tcmemo_1988_84 before sec_1_162-5 income_tax regs specifically provided that expenditures_for travel as a form of education could properly be deducted under sec_162 to the extent the travel was directly related to the duties of the individual in his or her employment or other trade_or_business this regulation however was expressly overruled for years beginning after by the enactment of sec_274 see tax_reform_act_of_1986 publaw_99_514 100_stat_2118 sec_274 provides that no deduction shall be allowed under this chapter for expenses for travel as a form of education although no regulations have yet been promulgated under sec_274 its legislative_history offers insight into congressional intent in enacting sec_274 in h conf rept vol at ii-30 1986_3_cb_1 the legislation was explained as follows educational travel --no deduction is allowed for costs of travel that would be deductible only on the ground that the travel itself constitutes a form of education e g where a teacher of french travels to france to maintain general familiarity with the french language and culture or where a social studies teacher travels to another state to learn about or photograph its people customs geography etc this provision overrules sec_1_162-5 to the extent that such regulation allows deductions for travel as a form of education while the statute expressly overrules sec_1_162-5 income_tax regs the report makes no mention of sec_1 e income_tax regs which provides in part for the deductibility of a taxpayer's travel_expenses if the primary purpose of the travel is to engage in activities that themselves represent deductible education expenses a report from the house of representatives committee on ways and means provides additional insight into the rationale underlying sec_274 and further indicates that congress intended to leave intact the provisions for deductibility under sec_1_162-5 income_tax regs the committee is concerned about deductions claimed for travel as a form of education the committee believes that any business_purpose served by traveling for general educational_purposes in the absence of a specific need such as engaging in research which can only be performed at a particular facility is at most indirect and insubstantial by contrast travel as a form of education may provide substantial personal benefits by permitting some individuals in particular professions to deduct the cost of a vacation while most individuals must pay for vacation trips out of after-tax_dollars no matter how educationally stimulating the travel may be accordingly the committee bill disallows deductions for travel that can --- - be claimed only on the ground that the travel itself is educational but permits deductions for travel that is a necessary adjunct to engaging in an activity that gives rise to a business deduction relating to education h rept pincite 1986_3_cb_1 petitioner argues that her travel was not travel as a form of education within the meaning of sec_274 because she traveled to participate in academic courses and thus the travel was a necessary adjunct to engaging in an activity that gives rise to a business deduction relating to education respondent on the other hand contends that petitioner's travel does not differ materially from any organized group tour with a knowledgeable group leader we agree with petitioner that the u c extension courses fall outside the scope of sec_274 m both of the courses had focused educational_purposes beyond mere travel as evidenced by the fact that university credit was available for the courses unlike the example of a french teacher improving her familiarity with the french language and culture simply through traveling in france the u c extension courses were conducted on an organized basis with regular lectures from university professors and planned tours of historically and culturally significant sites directly related to the course of study petitioner's participation in the courses involved following structured syllabi and completing significant reading assignments both u c extension courses and instructors -- - who teach them are reviewed and approved by the appropriate academic department on the university of california berkeley campus and the committee on courses of the academic senate although petitioner did not complete the credit requirements we are satisfied that her participation in the courses was not within the ambit of sec_274 m having determined that the u c extension courses were educational activities beyond mere travel we nevertheless must determine whether petitioner's expenses meet the requirements for deductibility under sec_162 expenditures made by a taxpayer for education are deductible with certain exceptions not relevant here ’ if the education either maintains or improves skills required in an individual's employment or other trade_or_business or meets the express requirements of the individual's employer or meets the requirements of applicable law or regulations imposed as a condition to the retention of employment status or rate of compensation see sec_1 a income_tax regs petitioner's employer did not expressly the parties agree that the u c extension courses do not meet the minimum educational requirements of petitioner's employment they further agree that the courses do not qualify petitioner for a new trade_or_business thus deductions associated with the courses are not prohibited under sec_1 b income_tax regs require her to take the courses at issue we therefore assess whether these course maintained or improved petitioner's skills as a high school english teacher whether education maintains or improves skills required by the taxpayer's employment is a question of fact see boser v commissioner t c pincite 69_tc_877 51_tc_243 the burden_of_proof is on the taxpayer see rule a 290_us_111 boser v commissioner supra pincite cf sec_7491 the fact that petitioner's education is helpful to her in the performance of her employment does not establish that its cost is deductible as a business_expense see 51_tc_213 affd 418_f2d_91 7th cir petitioner must establish that there is a direct and proximate relationship between the u c extension courses and the skills required in her employment as a high school english teacher see 276_us_145 boser v commissioner supra pincite a precise correlation is not necessary but the expenditure must sec_7491 as effective for court proceedings arising in connection with examinations commencing after date shifts the burden_of_proof to the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer's liability for tax petitioner does not contend that her examination commenced after date or that sec_7491 is applicable to her enhance existing employment skills see boser v commissioner supra we believe that petitioner's participation in the u c extension courses improved her teaching skills in a direct and proximate manner petitioner is able to provide specific examples of how her teaching skills were enhanced by both courses petitioner's duties as an english teacher and as chair of the english department entailed more than simply providing instruction in english reading and writing skills the mission of the san francisco unified school district school district is in part to provide each student with an equal opportunity to succeed by promoting intellectual growth creativity self discipline and cultural and linguistic sensitivity in promoting this mission petitioner's duties and responsibilities as a teacher required her to be competent in her subject field to be involved in the development and implementation of curriculum and to demonstrate a repertoire of teaching strategies and techniques a resolution of the school district provides in part that the english language arts curriculum of the school district must reflect the diversity of culture race and class of the students of the san francisco unified school district and the required reading in high schools shall include those works of literature which are referenced on college entrance examinations petitioner testified that as an english teacher she spends to weeks out of a 36-week school year teaching greek mythology to ninth graders and that she teaches a minimum of weeks of greek drama to students in the 12th grade petitioner did not provide any materials as evidence of the specific content of english courses at abraham lincoln high school nor did she explain why her ninth grade english class includes the study of mythology petitioner's testimony however explaining why she chose to enroll in the legendary greece course illuminates the need to teach mythology as part of an english class petitioner testified that as an undergraduate english major she took a course in mythology so that she could become familiar with greek myths and understand the mythical allusions prevalent in literature but she further explained that the course neglected to relate the mythology to the culture or the civilization in greece turning to the study of greek drama we understand such material to be among the great works of western literature and a fundamental component in the study of world literature on these bases and with our observations of petitioner we find petitioner's testimony regarding the curriculum of her english classes credible as a result of the legendary greece course petitioner now is able to explain the historical and cultural roots of certain myths and legends which helps her to capture her students’ interest and impart greater understanding of the literature her students read for class the legendary greece course also helped petitioner develop additional curriculum for her english classes including study of the methods homer used to compose the odyssey and study of the historical mycenaean palace culture in which ancient greek tragedies were set with regard to the southeast asia course petitioner testified that she is now able to understand better her students from southeast asian countries and modify her teaching approaches appropriately her understanding also helps petitioner introduce literature written by southeast asian writers and enables her to help students understand the themes petitioner is also seeking to make the ramayana an ancient indian epic poem pervasive in southeast asia that she discovered through the course part of the world literature curriculum at her high school in contrast to the situation in 87_tc_126 in which we found that the taxpayers failed to demonstrate a connection between their attendance at a seminar in hawaii on hawaiian cultural transition in a diverse society and their jobs as science teachers petitioner is able to point to tangible ways in which the southeast asia course improved her -- - teaching skills petitioner testified that before taking the course she sometimes had difficulty determining when an asian student's response to a piece of literature signified a problem with reading comprehension or was a cultural response to a theme the student had difficulty understanding petitioner testified that the course has improved her ability to assess students' responses and help them understand themes in literature petitioner's study in southeast asia enhanced her skills beyond merely helping her to increase rapport with her asian students see dollins v commissioner tcmemo_1982_394 but see 60_tc_304 revd on other issue 538_f2d_833 9th cir petitioner has incorporated much of the knowledge she gained and many of the skills she acquired in the southeast asia course into her english classes see dollins v commissioner supra respondent acknowledges that petitioner's participation in the u c extension courses has improved her skills by helping her relate to her students and develop curriculum for both her classes and the english department but respondent maintains that petitioner's skills improved as a result of her travel and not as a result of the courses although petitioner was required to travel to participate in the courses it was the content of the courses that directed petitioner's attention to materials that enhanced her teaching through the course lectures and readings -- - petitioner was able to gain more from her travel experience in light of the classes petitioner taught her role in developing curriculum for the english department the racial and cultural background of many of her students and petitioner's incorporation of tangible knowledge and skills learned in the u c extension courses into the classes she teaches we find the courses had a direct and proximate relationship in maintaining and improving petitioner's skills as a high school english teacher and as chair of the english department in addition to proving that the u c extension courses maintained or improved her teaching skills petitioners must prove that such expenses were ordinary and necessary within the meaning of sec_162 see boser v commissioner t c pincite 56_tc_1300 affd per curiam 487_f2d_1025 9th cir stricker v commissioner tcmemo_1995_530 mcculloch v commissioner tcmemo_1988_84 raines v commissioner tcmemo_1983_125 sec_1_262-1 income_tax regs ordinary has been defined in the context of sec_162 a as that which is normal usual or customary in the taxpayer's trade_or_business 308_us_488 the activity which gives rise to the expense must not be one that is rare in the taxpayer's business see welch v helvering u s pincite stricker v commissioner supra an activity that is not required by the taxpayer's employer may still be ordinary see boser v commissioner supra pincite 37_tc_695 respondent acknowledges that it is a customary practice of teachers to travel for the sake of professional development but respondent argues that petitioner has not established that it is normal usual or customary for teachers to take u c extension courses involving travel to foreign countries for professional development it is not necessary that petitioner establish that teachers customarily enroll in u c extension courses see 181_f2d_906 4th cir revg 13_tc_291 in hill the court_of_appeals for the fourth circuit found that it was unreasonable to require the taxpayer to show that the course she pursued in obtaining further education was the usual method followed by teachers in obtaining renewal of their teaching certificates see id the court found it sufficient to establish that an expense is ordinary if the particular course adopted by the taxpayer is a response that a reasonable person would normally and naturally make under the specific circumstances id see also sanders v commissioner tcmemo_1960_61 petitioner 1s expected as a teacher in the san francisco unified school district to pursue a program of professional growth one of the accepted means of pursuing such a program is -- - to complete college or university courses petitioner enrolled in the u c extension courses with specific educational objectives she testified that she has not seen classes available elsewhere offering similar courses of study as evidenced by several tax_court cases involving teachers enrolling in university courses and studying abroad in order to improve teaching skills such an expenditure is normal for a high school teacher see eg ford v commissioner supra weiman v commissioner tcmemo_1971_92 professional educators act on the assumption that further education improves their ability to use their knowledge effectively see ford v commissioner supra pincite under the particular facts of this case petitioner's participation in the u c extension courses resulted in ordinary business expenditures necessary has been construed to mean appropriate or helpful not indispensable or required id pincite7 if there are reasonably evident business ends to be served and the intention to serve them appears adequately from the record expenses satisfy the necessary requirement manischewitz co v commissioner 10_tc_1139 as discussed the u c extension courses improved petitioner's teaching skills the expenses associated with a teacher's pursuing further education that develops her understanding of topics which are part of the curriculum she teaches in her classroom helps her incorporate new materials into her curriculum and increases her ability to reach out to her students are appropriate and helpful for a high school teacher inherent in the concept of necessary however is that an expenditure must be reasonable in relation to itss purpose see boser v commissioner supra pincite stricker v commissioner supra mcculloch v commissioner supra to the extent that an expense is unreasonable it is not necessary see mcculloch v commissioner supra raines v commissioner tcmemo_1983_125 in such case only the portion which is reasonable is deductible under sec_162 see 380_f2d_786 9th cir boser v commissioner supra pincite mcculloch v commissioner supra an expenditure may be ordinary and necessary but at the same time it may be unreasonable in amount see united_states v haskel engg supply co supra pincite stricker v commissioner supra respondent contends that because petitioner did not isolate the tuition cost for the courses it is impossible to determine whether the cost petitioner incurred for the education itself is - - reasonable in the case at hand isolation of the expense is not necessary to determine the reasonableness of the expense whether an expenditure is reasonable is a question of fact see 320_us_467 boser v commissioner supra pincite 74_tc_82 the focus of our inquiry is on the primary purpose of the expenditure as it may be inferred from the totality of the facts concerning the benefits to be achieved the direct relationship of those benefits to petitioner's business and the reasonableness of the expenses stricker v commissioner supra citing love box co v commissioner tcmemo_1985_13 affd 842_f2d_1213 10th cir as discussed the course improved petitioner's teaching skills given the important purpose served by the skills petitioner developed and the benefit derived from her participation in the courses the expenses associated with the courses appear to be reasonable see mcculloch v commissioner supra none of the expenses_incurred appear to be lavish and the particular courses selected by petitioner served important educational_purposes see id petitioner paid dollar_figure for the legendary greece course and dollar_figure for the southeast asia course these amounts include course tuition lodging and meals petitioner contends that respondent assured her that no breakdown of expenses was necessary petitioner therefore objects to respondent's raising this issue in brief --- - in order for petitioner to be able to deduct the travel_expenses associated with the u c extension courses she also must establish that her travel was undertaken primarily to obtain education which maintains and improves the skills required in her employment see sec_1_162-5 income_tax regs if a taxpayer travels to a destination and engages in both business and personal activities while at that destination the expenses attributable to the personal activity constitute nondeductible personal or living_expenses see id whether a trip is related primarily to the taxpayer's trade_or_business or iss primarily personal in nature depends on the facts and circumstances of each case see mcculloch v commissioner supra sec_1_162-5 income_tax regs the amount of time during the trip which is spent on activities directly relating to the taxpayer's trade_or_business relative to the amount of time devoted to personal activity 1s an important factor in determining the trip's primary purpose see mcculloch v commissioner supra sec_1_162-5 income_tax regs petitioner's travel to greece and southeast asia undoubtedly involved significant elements of personal pleasure however we are satisfied that petitioner's primary purpose in undertaking the travel was to maintain and improve her skills as an english teacher -- - in petitioner's case the u c extension courses involved significant travel and tours although a number of the sites petitioner visited while she participated in the courses were places many tourists would visit while sightseeing in the respective countries each site visit served an educational purpose as part of an organized course of study while traveling in greece and in southeast asia petitioner spent the majority of her time involved in course activity the record indicates she was primarily engaged in course activity on all but one of the days that the legendary greece course was in session during these days a course itinerary indicates petitioner spent a minimum of hours a day engaged in course activity although a detailed itinerary with the time allocated to specific activities is not available for the southeast asia course petitioner testified that during the southeast asia course most of her time during the day was spent either en route to sites observing sites or hearing lectures at the sites she further testified that she had minimal free time during the course which might consist of up to hours on some days given the nature of the educational programs petitioner pursued it is impossible to separate definitively the personal aspects of petitioner's travel during the time she participated in the u c extension courses from the business aspects the fact that she undoubtedly derived personal benefit from her - - travels does not subvert their business_purpose on the basis of the record we find that petitioner spent most of her time in greece and in southeast asia participating in the u c extension courses petitioner however has not established that the dollar_figure expense she incurred for hotel accommodations before the legendary greece course began is attributable to business activity petitioner testified that she arrived days early in greece so that she would have an opportunity to recover from jet lag before the course began we find this expense to be attributable to personal activity we thus hold that petitioner's education and travel_expenses with the exception of the dollar_figure are ordinary and necessary business_expenses within the meaning of sec_162 in addition to being subject_to the requirements of sec_162 and the provisions under sec_274 already discussed a taxpayer's deductions for certain travel expenditures are subject_to other provisions of sec_274 respondent however has not challenged petitioner's travel_expenses under the substantiation requirements of sec_274 or under the limitation on meal although respondent does not contend that petitioner’s travel_expenses are subject_to the provisions of sec_274 the regulations issued under this section tend to support our determination that petitioner was primarily engaged in business activity during the time she spent in greece and in southeast asia see sec_1_274-4 income_tax regs -- - and entertainment_expenses under sec_274 we consequently do not address the extent to which these provisions may limit petitioner's deductions accordingly we find petitioner is entitled to deduct all but dollar_figure of her education and travel_expenses to reflect the foregoing decision will be entered under rule
